IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


VICTORIO EL-GENO HINTON,              :   No. 235 WAL 2020
                                      :
                   Petitioner         :
                                      :   Petition for Allowance of Appeal
                                      :   from the Order of the
             v.                       :   Commonwealth Court
                                      :
                                      :
PA DEPT OF CORRECTIONS, CORIZON       :
HEALTH CARE SERVICES,                 :
SUPERINTENDENT TABB BECKELL,          :
SUPERINTENDENT TABB BICKELL,          :
DEPUTY FACILITY MGR J. ECKARD, LT     :
SECURITY EDWARD MORRISON,             :
GRIEVANCE COORDINATOR CONNIE          :
GREEN, CHIEF GRIEVANCE                :
COORDINATOR DORINA VARNER, CHF        :
GRIEVANCE COORDINATOR ROBIN M.        :
LEWIS, CORRECTIONS OFFICER KYLE,      :
CORRECTIONS OFFICER RIGGLEMAN,        :
CORRECTIONS OFFICER J. MCCLASKEY      :
A/K/A CORRECTIONS OFFICER J.          :
MCCLOSEKY A/K/A CORRECTIONS           :
OFFICER J. MCCLOWSKEY,                :
CORRECTIONS OFFICER M.W. LONG,        :
CORRECTIONS OFFICER WESTOVER          :
A/K/A CORRECTIONS OFFICER             :
WESTOVEN, SGT CORRECTIONS             :
OFFICER TAYLOR, MED DIR RONALD        :
LONG, HEALTH CARE ADMIN MARY LOU      :
SHOWALTER, RN ROBERT LYNCH, RN        :
SEAN MCCORKLE, COUNSELOR MEGAN        :
YOST,                                 :
                                      :
                   Respondent         :


                                 ORDER



PER CURIAM
      AND NOW, this 2nd day of December, 2020, the Application for the Appointment

of Counsel is DENIED. The Request for a Complete Copy of the Original Records is

DENIED. The Petition for Allowance of Appeal is DENIED.




                                [235 WAL 2020] - 2